It is an honour to participate once again in the General Assembly on behalf of the people of the Dominican Republic. I wish to begin my remarks with a special recognition of the work of Secretary-General Ban Ki-moon. We appreciate his dedication in the search for solutions to the conflicts that have shaken the world over the past 10 years, and we wish him the best of luck in the new tasks that he will undertake.
The year 2016 is proving to be especially turbulent, with territorial conflicts and open identity-related tensions in various parts of the world. We hope and insist, of course, that the international community will find a peaceful outcome to those conflicts — first and foremost for the sake of the millions of lives that are affected by them. Sometimes the urgency inherent in those tragedies weakens our commitment to address problems that appear to be less pressing but are the most important in the long term.
One such issue, with perhaps the largest scope and greatest potential for long-term transformation, is the fight against poverty and inequality. Over the past two decades, the rapid economic growth brought about by economic globalization has fuelled high expectations in the countries of the South. In fact, it was believed that the prosperity enjoyed by a few countries might finally be within everyone’s reach. It should be recognized that those hopes were not unfounded. Indeed, over the course of those two decades, hundreds of millions of people were lifted out of poverty.
But we cannot let ourselves be carried away by excessive optimism. We have an obligation to clarify the scope of those gains in the light of the actual data. We must also expand our horizons to observe those places and areas where globalization has not kept the promises made to humankind.
To begin with, we must remember that all of the hundreds of millions of people who were recently lifted out of poverty did not automatically become part of the middle class, nor did all who were able to do so necessarily remain there. We have, then, a new social segment, a segment that has already been lifted out of poverty, but whose position is much too fragile for us to consider it definitive. The word used to describe the situation of those men and women is “vulnerability” — vulnerability to unemployment, to the illness of a family member, to an economic crisis or a natural disaster, and vulnerability to a series of unforeseen events that could ruin their prospects for the future and return them to poverty in just a short time.
That vulnerable group now includes more than 1.5 billion people around the world, who represent more than 22 per cent of the world’s population, according to United Nations statistics. That population is especially large in Latin America and the Caribbean, where the majority of people earn between $4 and $10 a day. The challenge that we face is to strengthen the position of that emerging class. We must provide them with security and give them the tools and skills enabling them not only to develop their own lives, but also to participate in the development of their countries.
Let there be no doubt that new social class offers a great opportunity for our nations. Because of its expanded capacity for consumption and its ability to save, that social class has the potential to become, as has already been noted, an economic growth bonus, similar to the so-called demographic boom that our countries have seen as well. To bolster the emerging middle class will require more complex and better- quality products in all sectors, from infrastructure to education. The path of that class to progress will enable our countries and the entire world to progress.
But in order to realize all of that potential, we must strengthen the safety nets and social supports in the areas of health, education, employment and social security, so as to keep vulnerable individuals from falling back into poverty. If we take that opportunity, not only can those men and women leave their difficulties behind forever, but they can also convert their countries into middle class, democratic and peaceful societies with less need to emigrate abroad. In other words, they can be the key to far-reaching changes on our continent.
Within the framework of the Assembly, the post-2015 development agenda, the 2030 Agenda for Sustainable Development with its Sustainable Development Goals, provides a good road map for many of the challenges that we face in Latin America, the Caribbean and the world. Our country believes that it is important to work every day to reduce suffering and to develop strategies to ensure that the path out of poverty is a path of no return. However, in order to accomplish those goals, in order to lift people out of poverty — hundreds of millions of people — more is needed than merely adopting a series of formulas and indicators.
Profound changes must urgently be made to the methods by which trade and financial flows are carried out. That is to say, it is necessary to revise the rules of the game between rich countries and poor countries. We are talking about trade. We live in an age of unprecedented trade openness. My country, the Dominican Republic, like many others, has signed free trade agreements with the major economic blocs, which ought to be mutually beneficial — and in many cases they are. However, if I may say so in all honesty, there are times when the developed countries engage in hypocrisy. After more than half a century in which those countries were protected from everything that other countries were able to produce better, now those countries refuse to reduce protectionism within their borders, whereas under the free trade agreements they require that from their counterparts in developing countries. They want us, the developing countries, to eliminate our protections on industrial goods, but they do not eliminate agricultural subsidies.
For the next five years, for example, the United States will provide an average of $97.8 billion annually to support its agricultural sector, and in its multi-year subsidy policy for the period 2014-2020, the European Union will devote €408 billion to subsidize its agricultural sector. The agricultural protectionism practised by rich countries allows them to influence the market in their favour, while tariffs and trade barriers routinely exclude products from developing countries.
In addition, other non-tariff barriers, such as phytosanitary regulations, are not transparent; they also create additional barriers to farmers in developing countries seeking to enter the global market. The developed countries have allowed those market distortions to persist and have continued to make rhetorical statements in favour of free trade. They should, rather, take concrete steps to attain the ideal of genuine free and fair trade.
Recently, countries such as ours that have signed on to free trade agreements have been forced to revise the terms of our existing agreements because of such protectionist practices that create situations of unequal competition. If the industrialized countries want to be true to their word, they must agree to significantly reduce their protectionism and their subsidies during current trade negotiations and, at the same time, ensure increased funding for rural development.
Just as we should seek greater fairness in trade, we must also ensure that financial flows serve as partners of development and productivity. For some time now, we have been living in an economy where the financial sector is becoming increasingly important. That is a reality that brings as many opportunities as dangers. We were all able to see, for example, how a purely financial crisis like the one that broke out in the 2008, following the bankruptcy of Lehman Brothers, was able to jeopardize years or decades of development efforts in many of our countries.
We have also had the opportunity to confirm how the free movement of capital can be used for the purposes of tax evasion or money-laundering. The Dominican Republic, like many of the countries present in the Assembly today, can only benefit from more stable, predictable and better regulated financial markets. Therefore, this year, we have begun to adopt the anti-money laundering recommendations of the Financial Action Task Force of Latin America. Those measures include greater supervision of financial institutions, greater transparency of the legal status of persons, ensuring the legitimate ownership of assets, monitoring wire transfers, documenting retention policies, creating a framework for international cooperation and providing mutual legal assistance, among other measures, for making the Dominican banking system safer and more transparent.
It is worth noting that news such as the recent European Union ruling ordering the technology company Apple to pay €13 billion in unpaid taxes plainly demonstrates a reality that we have long known, namely, that tax havens do not necessarily exist only in sunny Caribbean countries. Quite the contrary, the great majority are under the jurisdiction of the richest countries. Moreover, contrary to the widespread idea that tax havens are merely places to conceal money, they are primarily platforms from which to conduct financial and trade operations in global capital markets. That is to say, it is not money stowed under the mattress but rather an integral part of the real economy that siphons resources from it and robs States of their prerogative of fiscal sovereignty.
The lack of regulation has paved the way for tax evaders and has made the work of tax authorities more complex. It constitutes a major threat to State funding worldwide, which undermines the ability of Governments to meet their enormous responsibilities to their citizens. We therefore applaud any initiatives that promote greater regulation of tax havens. We also know that the regulation of tax havens must be part and parcel of a larger system of effective public regulation and monitoring of financial markets, so that they can serve the real economy and its citizens.
It is our responsibility to continue to try to lift millions of people out of poverty, but we must do so by setting education, health, employment and social-security policies that build on past successes and enable us to forge ahead. We will continue to be committed to the global exchange of goods and services, but let us ensure that those exchanges are fair and on a level playing field. We will open the floodgates of investment, thereby multiplying possibilities for production, research and growth, but let us also ensure fairness and transparency so that, in the medium and long term, our investment and growth will be in the service of the vast majority rather than a select few.
Let us build the necessary consensus to humanize the global economy. Let us bring the openness that we demand in finance to the regulation of migration flows. Let us use the same creativity and enthusiasm that we bring to launching lucrative businesses to finding solutions for those most in need. The millions of people who have recently emerged from poverty are the best proof that great things can be achieved when there is political will. Those millions of men and women are also our best partners and the primary reason to continue our work. We have made great strides, but there is a long road ahead of us. The steps ahead will require boldness and honesty. We must do away with taboos, rethink paradigms and redefine the rules of the game. Our country is committed to substantially reducing inequalities, but not only between the richest and poorest inhabitants of our countries, but also in reshaping the international relations between poor and rich countries.
Let us sit together for a dialogue based on mutual respect, equality and for the common good, without any privileges. Let us do so convinced that that is the only way that humankind can prevail. The time of zero-sum games is over. It is time for all of us to add value. It is time to form alliances that seek to build and where all allies are equal. The international community can always count on the Dominican Republic to help along that path and to work in the service of the vast majority, who needs us.
